ACCEPTED
                                                                                                 04-15-00602-CR
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                          12/16/2015 11:57:35 AM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK

                      IN THE FOURTH COURT OF APPEALS
                           FOR THE STATE OF TEXAS
                                                                             FILED IN
                                                                      4th COURT OF APPEALS
ROGER TRUDELL DAVIS                                                    SAN ANTONIO, TEXAS
                                                                      12/16/15 11:57:35 AM
V.                                                                  NO. 4-15-00602-CR
                                                                        KEITH E. HOTTLE
                                                                              Clerk
THE STATE OF TEXAS

                       APPELLANT’S FIRST MOTION FOR
                      EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE FOURTH COURT OF APPEALS:

       COMES NOW, Roger Trudell Davis, by and through his attorney of record, Karen

Oprea, and files this his First Motion for Extension of Time to File Brief and in support

thereof, would show the Court the following:

                                            I.

       That the above-styled and numbered cause is styled The State of Texas v. Roger

Trudell Davis, Cause Number 2015CR4694 in the 187th Judicial District Court of Bexar

County, Texas. Appellant was sentenced on September 15, 2015.

                                            II.

       Appellant was convicted of the offense of assault (family/dating violence) second

offense, and punishment was assessed at thirty (30) years, a $1,000 fine, and court costs.

                                           III.

       Appellant’s motion for new trial was filed on September 22, 2015. Notice of appeal

was filed on September 25, 2015. The reporter’s record was filed on November 17, 2015,

and the clerk’s record was filed on October 19, 2015.       The due date for the brief is

Thursday, December 17, 2015.




                                             1
                                             IV.

       This is Appellant’s first motion for extension of time to file his brief. Appellant

respectfully requests a forty day extension of time to file the brief, which would make such

brief due on Monday, January 25, 2016.

                                              V.

       The undersigned attorney has read the record in this case and has started drafting

the brief but has been unable to complete the brief due to a death in her family, which

required time away from her practice and travel out of state.

       In addition, the undersigned attorney identified an item missing from the clerk’s

record and has requested it from the trial court. Receipt of this item is necessary to complete

Appellant’s brief. She asks that this extension be granted so that she may effectively

represent Appellant and so that justice may be done in this case.

                                                       Respectfully Submitted,

                                                       /s/ Karen E. Oprea
                                                       KAREN E. OPREA
                                                       The Law Office of Oprea & Weber
                                                       510 N. IH35
                                                       AUSTIN, TEXAS 78702
                                                       (512) 485-3003
                                                       (512) 597-1658 (Fax)
                                                       SBN: #24090307
                                                       ATTORNEY FOR MR. ROGER
                                                       DAVIS (COURT-APPOINTED)




                                              2
                         CERTIFICATE OF COMPLIANCE

       I hereby certify that this motion was computer generated and contains 377 words,

as calculated by the word count function on my computer.

                                                    /s/ Karen E. Oprea
                                                    KAREN E. OPREA




                            CERTIFICATE OF SERVICE

       I, Karen E. Oprea, hereby certify that a true and correct copy of the foregoing

Appellant’s First Motion for Extension of Time to File Brief was sent by email to Clarissa

Fernandez at clarissa.fernandez@bexar.org on this 16th day of December, 2015.

                                                    /s/ Karen E. Oprea
                                                    KAREN E. OPREA




                                            3